STONE, J.
The act “ to establish a board of revenue for Montgomery county,” Sess. Acts 1875-6, p.J>13, and the act " in relation to the finances of Montgomery county,” id, p. 621, work very material changes in the matter of auditing’ and paying claims against the county. Section 6 of the latter act requires that moneys in the treasury “ shall be paid out only on warrants authorized by the board of revenue.” These acts are purely remedial in their character; give evidence on their face that they were enacted to meet a supposed public want, and we do not think that they in the least impair the obligation of any contract.—See Board of Revenue v. Barber, 53 Ala. 589; Cooley on Cons. Lim. 280; id. 273 et seq. 126.
The petition in this cause does not aver that the warrants it seeks to recover were authorized by the board of revenue of Montgomery county. This is a fatal defect, for which the judgment of the circuit court must be affirmed.